                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

GINA RAWLS                                   )
                                             )
v.                                           )      NO. 3:18-1385
                                             )      Richardson/Holmes
CARERITE CENTERS, LLC, et al                 )


                                           ORDER

       By order entered on March 26, 2020 (Docket No. 21), Judge Richardson continued the trial

in this case and directed any further adjustment to case management deadlines, as requested in the

parties’ joint motion (Docket No. 20). For good cause shown, the case management schedule is

modified as follows:

       1.      Dispositive motions must be file by no later than August 7, 2020. Responses to

dispositive motions must be filed within 28 days of the filing of the motion. Optional replies may

be filed within 14 days of the filing of the response. All other dispositive motion filing and

briefing provisions, including page limits and restrictions on partial motions for summary

judgment, found in prior orders remain unchanged.

       2.      All other case management deadlines and provisions found in prior orders and not

modified herein remain in effect.

       It is SO ORDERED.




                                             _______________________________________
                                             BARBARA D. HOLMES
                                             United States Magistrate Judge




     Case 3:18-cv-01385 Document 22 Filed 03/30/20 Page 1 of 1 PageID #: 103
